Fourth Court of Appeals
                                  San Antonio, Texas

                                         March 25, 2020

                                      No. 04-19-00835-CR

                                 Jesus Gonzalez-GALLEGOS,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR6182
                         Honorable Frank J. Castro, Judge Presiding


                                         ORDER


        Appellant’s counsel, Frank Sandoval, has filed a motion to withdraw as attorney of
record for appellant in this appeal. The motion is GRANTED. See TEX. R. APP. P. 6.5.

        It is therefore ORDERED that this appeal is ABATED to the trial court for appointment
of new appellate counsel. See Duncan v. State, 653 S.W.2d 38, 40 (Tex. Crim. App. 1983)
(holding that appellate courts may abate appeals so that trial court can assure appellant has
effective assistance of counsel). The trial court is ORDERED to appoint appellate counsel and to
cause the trial court clerk to file a supplemental clerk’s record containing documentation of such
appointment within 15 days from the date of this order. After the supplemental clerk’s record is
filed, the appeal will be reinstated on the docket of this court. All appellate deadlines are
suspended pending reinstatement of the appeal.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court